DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
               Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) &  35 U.S.C. 102(a)(2  as being anticipated by Rojanski et al., (US 2015/0084814), hereinafter Rojanski.

Regarding claim 1 Rojanski discloses a stacked patch antenna array (Fig. 2A, at 1133 and 1193) comprising: a conductive ground plane (Fig. 2A, at 12) configured to connect to a plurality of electrical transmission lines for transmitting and/or receiving electrical signals (Fig. 2A, at 1123); a driven layer (Fig. 2A, at 111) adjacent to the conductive ground plane formed of a dielectric material and comprising a plurality of first resonant circular patches (Fig. 2A, at 1133; paragraph 0120 “bottom patch 1133 has a circular shape”), each electrically connecting to a respective electrical transmission line such that a received electrical signal excites and generates an electromagnetic signal and/or a received electromagnetic signal excites and generates an electrical signal (paragraph 0128); an electrically insulating spacer (Fig. 2A, at 1120) adjacent to the driven layer; and a coupled layer (Fig. 2A, at 117) adjacent to the electrically insulating spacer formed of a dielectric material and comprising a plurality of second resonant circular patches (Fig. 2A, at 1193) which are symmetrically positioned with respect to the first circular resonant patches of the driven layer and excited by the electromagnetic waves generated by the first resonant circular patches, wherein the electrically insulating spacer electrically separates the driven layer and the coupled layer having a thickness such that the resonances of the first and second resonant circular patches constructively combine (paragraph 0128 “parasitically coupled”).


    PNG
    media_image1.png
    494
    625
    media_image1.png
    Greyscale


Regarding claim 2 Rojanski further discloses the stacked patch antenna array of claim 1, wherein the conductive ground plane comprises a plurality of electrical ports or connectors (e.g., Fig. 2A, at 31; paragraphs 0141-0142) which respectively connect to the electrical transmission lines (Fig. 2A, at 171; paragraph 0128).

               Regarding claim 4 Rojanski further discloses the stacked patch antenna array of claim 1, wherein the first and second resonant circular patches are formed of an electrically conductive metal or material (e.g., paragraphs 0122-0123).

               Regarding claim 5 Rojanski further discloses the stacked patch antenna array of claim 1, wherein there are 2, 3 or 4 first resonant circular patches on the driven layer and a corresponding number of second resonant circular patches on the coupled layer (Fig. 2A, at 1133 and 1193).

               Regarding claim 7 Rojanski further discloses the stacked patch antenna array of claim 1, wherein the electrically insulating spacer has a dielectric constant between about 1.0 - 1.1 (paragraph 0136 ”the dielectric constant of the intermediate layer 1120 can be between 1 and 100”).

               Regarding claim 9 Rojanski further discloses the stacked patch antenna array of claim 1, wherein the conductive ground plane, the driven layer, the electrically insulating spacer and the coupled layer are attached together (e.g., Fig. 2A, at 12, 111, 117, 1120).

               Regarding claim 10 Rojanski further discloses the stacked patch antenna array of claim 1, wherein the conductive ground plane, the driven layer, the electrically insulating spacer; and the coupled layer are attached together with glue or adhesive (e.g., paragraph 0026).

               Regarding claim 13 Rojanski further discloses the stacked patch antenna array of claim 1, configured for operation between about 8 - 10.5 GHz (paragraph 0051).

               Regarding claim 15 Rojanski further discloses the method of using the stacked patch antenna array of claim 1 comprising: providing electrical signals comprising sum patterns, two orthogonal difference patterns (e.g., paragraph 0131), and/or individual element patterns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rojanski in view of Ammann et al., (US 2017/0170568), hereinafter Ammann.

Regarding claim 3 Rojanski does not disclose the stacked patch antenna array of claim 1, wherein the connectors comprise: SubMiniature version A (SMA) coaxial connectors, SubMiniature version B (SMB) coaxial connectors, SubMiniature version C (SMC) coaxial connectors, or micro coaxial connectors (MCX).
Ammann discloses wherein the connectors comprise: SubMiniature version A (SMA) coaxial connectors (paragraph 0033), SubMiniature version B (SMB) coaxial connectors, SubMiniature version C (SMC) coaxial connectors, or micro coaxial connectors (MCX).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Rojanski in accordance with the teaching of Ammann regarding SMA connectors used with patch antennas in order to provide a connection to external electronics (Ammann, paragraph 0033).

               Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rojanski.

                Regarding claim 6 Rojanski does not show in a single embodiment the stacked patch antenna array of claim 1, wherein the second resonant circular patches have a diameter larger than the first resonant circular patches.
Rojanski further discloses in an embodiment wherein the second resonant circular patches have a diameter larger than the first resonant circular patches (Fig. 4A, at 1193 and 1133).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Rojanski in accordance with the teaching of Rojanski regarding stacked patch antenna diameters in order to make it applicable through a wide range of antenna sizes and operational frequency choices. (Rojanski, paragraph 0007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rojanski in view of Shen et al., (US 2011/0199279), hereinafter Shen.

               Regarding claim 8 Rojanski does not explicitly disclose the stacked patch antenna array of claim 1, wherein the electrically insulating spacer is formed of a foam material.
                Shen discloses wherein the electrically insulating spacer is formed of a foam material (paragraph 0041).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Rojanski in accordance with the teaching of Ammann regarding a foam layer used with patch antennas in order to provide an antenna that is relatively inexpensive to manufacture and design (Shen, paragraph 0004).

               Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rojanski in view of Chen et al., (US 6,317,084), hereinafter Chen.

               Regarding claim 14 Rojanski does not explicitly disclose the stacked patch antenna array of claim 1, configured to have an impedance bandwidth of at least 20%.
                Chen discloses configuring a patch antenna to have an impedance bandwidth of at least 20% (e.g., column 5, lines 3-8).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Rojanski in accordance with the teaching of Chen regarding configuring patch antennas to have an impedance bandwidth of at least 20% in order to provide a low profile, cost effective and easily manufactured planar antenna having extended impedance bandwidth (Chen, column 5, lines 5-8).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 11, patentability exists, at least in part, with the claimed features of wherein each of the conductive ground plane, the driven layer, the electrically insulating spacer and the coupled layer includes one or more location holes for which a wire or a pin is fed through the locations holes to align them as they are joined and/or compressed together, and after their joining and/or compression, the wire or the pin is removed. 
                Rojanski and Chen are all cited as teaching some elements of the claimed invention including a patch antenna, a ground plane, a driven layer, an insulating spacer, and a coupled layer.
               However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Response to Arguments

Applicant's arguments filed  have been fully considered but they are not persuasive.  

Regarding the claim interpretation of the use of ‘configured to’ - the Applicant asserts that In re Giannelli applies to the current matter.  The Examiner respectfully disagrees.  The facts in Giannelli are directed to an Applicant’s claim directed to “an exercise machine on which a user can perform a rowing motion against a selected resistance, thereby strengthening the back muscles”.  The examiner in Giannelli cited a prior art chest press machine and asserted the chest machine could be adapted to be a rowing machine.  In Giannelli it was found that adapting a chest machine which requires a pushing force and particular mechanics is not capable of being adapted to be a rowing machine which requires a pulling force and using a different type of mechanics.   Giannelli’s claim interpretation does not apply to the current matter.  In this Application the Examiner has cited prior art that anticipates the Applicant’s invention.  The question is whether a prior art antenna structure that structurally fully anticipates the Applicant’s invention is capable of being configured to perform a function.  The Examiner recommends showing a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 

Regarding claim 1 Applicant asserts that Rojanski’s parasitic patch do not constructively combine.  Applicant suggests “parasitically coupled” patches suggest something like subtraction or deconstruction.  The Examiner notes this statement is incorrect.  A passive radiator or parasitic element is a radio antenna element which does not have any wired input. Instead, it absorbs radio waves radiated from another active antenna element in proximity, and re-radiates it in phase with the active element so that it adds to the total transmitted signal. 

Regarding claim 6 Applicant asserts Rojanski does not teach wherein the second resonant circular patches have a diameter larger than the first resonant circular patches.  The Examiner respectfully disagrees.  Rojanski discloses at paragraph 0128  “a diameter of the patch 1193 can, for example, be in the range of 0.05λ to 0.35λ” while Rojanski at paragraph 0120 states “When the bottom patch 1133 has a circular shape, a diameter of the circular patch 1133 can, for example, be in the range of 0.05λ to 0.35λ”.  Rojanski at a minimum teaches ranges varying the diameters of the top and bottom patch that read on claim 6. 

Regarding claim 8 Applicant asserts claim 8 is based on impermissible hindsight.  Specifically the Applicant asserts “wherein the electrically insulating spacer is formed of a foam material” uses impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner notes in paragraph 0041 that Shen states:
Such printed patch resonators may be printed on a supporting board structure or the like mounted within the antenna element via mounting holes and supported above or between other elements structures via appropriate support structures or the like (e.g. see FIG. 9). This supporting board may be manufactured using a variety of materials such as foam, sheet or composite dielectric materials, and other such materials readily known in the art. For example, suitable foam dielectrics may include polystyrene, polyurethane, or a mixture thereof. Suitable sheet dielectrics may include polystyrene, polycarbonate, Kevlar.RTM., Mylar.RTM. or different mixtures thereof. Suitable composite dielectrics may include Duroid.RTM., Gtek.RTM., FR-4.RTM., or different mixtures thereof. Alternative support structures would also be known to skilled practitioners in the art, and could thus be substituted without departing from the general scope and nature of the present disclosure.  
The use of foam materials in a patch antenna is well known in the art.  Furthermore, the Examiner also disagrees that foam would be expensive to use.  Applicant cites the Chenu reference as allegedly indicating foam is expensive to use.  This reference merely talks about some specific new foams.  Claim 8 merely recites using any foam thus any known foam would apply.  Although not relied upon in this rejection the Examiner can find numerous references to inexpensive foams used with patch antennas.  For example F. Rostan, E. Heidrich and W. Wiesbeck, "Design of aperture-coupled patch antenna arrays with multiple dielectric layers," 1993 23rd European Microwave Conference, 1993, pp. 917-919, doi: 10.1109/EUMA.1993.336749. states in the Abstract: “Using inexpensive foam materials in the design of aperture-coupled patch antennas, large bandwidth and excellent cross polarisation properties can be achieved.” 

 Regarding claim 14 Applicant assets the stacked patch antenna array of claim 1, configured to have an impedance bandwidth of at least 20% is not taught.  Since the applicant recites a structure fully anticipated by claim 1 the Examiner maintains the rejection of claim 14 because it is merely configuring an antenna completely anticipated in the prior art cited.  The Examiner recommends showing a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845